We are of the opinion that the parties who hold the warrants, payment of which the bill seeks to enjoin, are vitally and immediately interested in the decision of the case, and we do not think that this court, in the absence of the real controversial parties, should proceed to determine the equities of the case until they are properly before the court. The effect of the decisions in the two cases, which were argued and submitted together, is the prejudgment and predetermination of the issues involved, in the absence of admittedly interested parties. This, we submit, is not according such parties that due process of law guaranteed to them.
We concur in that part of the opinion of Mr. Justice BOULDIN, which deals with the pay of the members of the Legislature, because, at the time of the filing of the bill, so far as we are advised by the bill, no warrants were outstanding, and the bill sought to enjoin only warrants to be issued in the future contrary to law.